DETAILED ACTION
The Remarks filed by the Applicant on 08/23/2022 have been considered.  The Terminal Disclaimed filed on 08/23/2022 has been approved.  The IDS filed on 08/24/2022 has been considered.  

Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallinson U.S. Publication 2011/0247042.

	Referring to claim 1, Mallinson teaches a method performed at a server system communicatively coupled with an electronic device having a display (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the server system comprising memory, one or more processors, and one or more programs stored in the memory and configured for execution by the one or more processors display (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the method comprising:
	receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
	matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
	identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
	identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
	identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
	generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
	sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
	receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
	performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


	Referring to claim 2, Mallinson teaches the method of claim 1, wherein:
	the selection corresponds to a first entity (the user can select one of the entities 602 shown in Figure 6, such as the 2010 Compact RS entity) (paragraphs [0027]-[0029]); and
	performing an operation associated with the selection comprises:
		performing a search based on the first entity (performing this selection can cause another request to be sent to the server to finding matching information) (paragraphs [0027]-[0029]); and
		transmitting results of the search for display on the electronic device (the additional matching can yield more detailed information or content corresponding to the user selection) (paragraphs [0027]-[0029]).


	Referring to claim 3, Mallinson teaches the method of claim 2, wherein performing a search based on the first entity comprises initiating a search query based on the first entity on a search engine that is communicatively coupled to the server system (searches can be performed by an Internet search engine connected to the web/search server) (paragraphs [0021], [0027]-[0029] and [0035]).


	Referring to claim 4, Mallinson teaches the method of claim 1, wherein:
	the selection corresponds to a first entity (for example, the user can select the hyperlink corresponding to the actor Gregory Walcott shown in Figure 5) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and 
	performing an operation associated with the selection comprises transmitting information of the first entity for display on the electronic device (in response to selection of the hyperlink, more detailed information can be displayed) (paragraphs [0027]-[0029]).


	Referring to claim 7, Mallinson teaches the method of claim 1, wherein sending to the electronic device the one or more user-selectable elections comprises sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


	Referring to claim 8, Mallinson teaches the method of claim 1, wherein identifying one or more entities relevant to the identified media content item is in accordance with a defined time range of a current playback position of the identified media content item (identifying additional/supplemental information can be based on a time period from which the user presses the capture button for the media that is currently playing) (paragraphs [0020] and [0039]). 

Referring to claim 9, Mallinson teaches a server system communicatively coupled with an electronic device having a display, the server system comprising:
memory (paragraphs [0003], [0021] and further shown in Figures 2 and 8);
one or more processors (paragraphs [0003], [0021] and further shown in Figures 2 and 8); and 
one or more programs stored in the memory and configured for execution by the one or more processors (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the one or more programs including instructions for:
		receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
		matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
		identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
		identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
		identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
		generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
		sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
		receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
		performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


Referring to claim 10, Mallinson teaches the server of claim 9, wherein:
the selection corresponds to a first entity (the user can select one of the entities 602 shown in Figure 6, such as the 2010 Compact RS entity) (paragraphs [0027]-[0029]); and 
instructions for performing an operation associated with the selection comprises instructions for:
performing a search based on the first entity (performing this selection can cause another request to be sent to the server to finding matching information) (paragraphs [0027]-[0029]); and 
transmitting results of the search for display on the electronic device (the additional matching can yield more detailed information or content corresponding to the user selection) (paragraphs [0027]-[0029]).


	Referring to claim 11, Mallinson teaches the server of claim 10, wherein instructions for performing a search based on the first entity comprise instructions for initiating a search query based on the first entity on a search engine that is communicatively coupled to the server system (searches can be performed by an Internet search engine connected to the web/search server) (paragraphs [0021], [0027]-[0029] and [0035]). 


Referring to claim 12, Mallinson teaches the server of claim 9, wherein:
	the selection corresponds to a first entity (for example, the user can select the hyperlink corresponding to the actor Gregory Walcott shown in Figure 5) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and 
	the instructions for performing an operation associated with the selection comprises instructions for transmitting information of the first entity for display on the electronic device (in response to selection of the hyperlink, more detailed information can be displayed) (paragraphs [0027]-[0029]).


	Referring to claim 13, Mallinson teaches the server of claim 9, wherein instructions for sending to the electronic device the one or more user-selectable elections comprises instructions for sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


	Referring to claim 14, Mallinson teaches the server of claim 9, wherein the instructions for identifying one or more entities relevant to the identified media content item is in accordance with a defined time range of a current playback position of the identified media content item (identifying additional/supplemental information can be based on a time period from which the user presses the capture button for the media that is currently playing) (paragraphs [0020] and [0039]). 


Referring to claim 15, Mallinson teaches a non-transitory computer readable storage medium storing one or more programs to be executed by a server system communicatively coupled with an electronic device (paragraphs [0003], [0021] and further shown in Figures 2 and 8), the server system comprising memory, one or more processors, and one or more programs comprising instructions for (paragraphs [0003], [0021] and further shown in Figures 2 and 8):
	receiving from the electronic device media content information (receive captured media from the user device) (paragraphs [0003], [0024] and further shown in Figure 3);
	matching the media content information with stored content information (analyze and compare the media with information stored in the database) (paragraphs [0005]-[0007], [0024] and further shown in Figure 3);
	identifying a media content item based on the matching (finding a match based on the analyzing and comparing) (paragraphs [0003]-[0004], [0025] and further shown in Figure 3);
	identifying a genre of the media content item (as shown in Figure 5 for example, identifying a genre, i.e. Sci-Fi, for the matched media);
	identifying one or more entities relevant to the identified media content item (identifying supplemental/additional information related to the matched media) (paragraphs [0003]-[0004], [0025], [0027]-[0029] and further shown in Figure 3);
	generating one or more user-selectable elections based on the genre of the media content item, the one or more user-selectable elections corresponding to the one or more identified entities (the displayed supplemental/additional information, including the genre information, are selectable by the user, as shown by election 404 in Figure 4, 504 and 506 in Figure 5 and 602 in Figure 6 for example) (paragraphs [0027]-[0029]);
	sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item (the user device displays options 602, i.e. “Plan 9 from Outer Space” and “2010 Compact RS,” each comprising hyperlinks pointing to supplemental/additional information associated with the options) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example);
	receiving from the electronic device a selection of the one or more user-selectable elections (the user can select one of the displayed hyperlinks) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example); and
	performing an operation associated with the selection (selection of the displayed hyperlink can cause a webpage displaying more detailed information to be presented) (paragraphs [0027]-[0029] and further shown in Figures 4-6 for example). 


	Referring to claim 16, Mallinson teaches the non-transitory computer readable storage medium of claim 15, the one or more programs further comprising instructions for:
	managing a content identification database and an entities database of media content items (comparing media file information against comparable information stored in database 306 to identify matching information; entities database stores supplemental content) (paragraphs [0024], [0032] and further shown in Figures 3 and 7(a)), wherein each entity in the entities database comprises one or more of: titles, persons, places, music, things, products, quotations, and awards (as shown in Figure 5 for example, the supplemental content can includes persons, i.e. stars) (paragraphs [0025] and [0028]). 


	Referring to claim 17, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein:
	the instructions for matching the media content information with stored content information comprise instructions for matching the media content information with stored content information from the content identification database (comparing media file information against comparable information stored in database 306 to identify matching information) (paragraphs [0024] and [0032]); and
	the instructions for identifying one or more entities relevant to the identified media content item comprise instructions for identifying the one or more entities from the entities database (identifying entities from the supplemental information database) (paragraph [0032]). 


	Referring to claim 18, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein the entities database includes a graph network that indicates associations between entities (the database storing the supplemental information can include links to related media, pointers to supplemental content, etc.) (paragraphs [0005]-[0007], [0032] and [0035]-[0036]). 


	Referring to claim 19, Mallinson teaches the non-transitory computer readable storage medium of claim 16, wherein each entity in the entities database includes: an identifier, a type, a name, one or more references to one or more non-entities, and time information regarding when the respective entity appears and/or is mentioned (supplemental information can include type, name of the program, pointers/locations to access or download a version of the program and timestamp information) (paragraphs [0025], [0027]-[0028], [0039]-[0040] and further shown in Figures 4-6).


Referring to claim 20, Mallinson teaches the non-transitory computer readable storage medium of claim 15, wherein instructions for sending to the electronic device the one or more user-selectable elections comprises instructions for sending the one or more user-selectable elections to an application on the electronic device that is configured to generate and present the user-selectable user elections (the additional/supplemental information can be displayed by media applications shown in Figures 4-6 on the user device) (paragraphs [0042], [0045]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson U.S. Publication 2011/0247042, as applied to claim 1 above, and further in view of Adimatyam et al. U.S. Publication 2012/0117057 (hereinafter “Adimatyam”)

	Referring to claim 5, Mallinson teaches all of the limitations as applied to claim 1 above.  However, Mallinson fails to explicitly teach that the plurality of affordances are displayed as a plurality of cards.  Instead, Mallinson teaches displaying the plurality of affordances together on one card (for example, Figure 6 of Mallinson teaches displaying affordances 602 together).  Adimatyam teaches a method that displays one or more entities related to an identified media content item (for example, Figure 7B displays a sofa related to the identified media content playing in 702) (Adimatyam: paragraphs [0072-[0076]) similar to that of Mallinson.  In addition, Adimatyam also teaches displaying a plurality of affordances as a plurality of interface cards (for example, Figure 7B shows a plurality of interface cards 706 and 710) (Adimatyam:  paragraph [0076]).  Because both Mallinson and Adimatyam teach the display of a plurality of affordances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one type of display for another to achieve the predictable result of separating the displayed information, in this case, into a plurality of interface cards. 


	Referring to claim 6, Mallinson, as modified by Adimatyam, teaches the method of claim 5, further comprising:
	transmitting to the electronic device a displayable prompt that invites the user to select one of the interface cards to receive information about the respective entity (as shown in Figure 7B for example, interface card 706 displays a prompt “Shop for this Norton Sofa!” that invites the user to select the card and receive information about shopping for the identified sofa) (Adimatyam:  paragraph [0076]).   


Response to Arguments
Applicant's arguments filed on 08/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Mallinson is concerned with a system in which a user device can record image, audio, and/or video information and upload information to a matching service that is able to use matching technology to identify the media and provide supplemental content or information to the user.  The Applicant argues that Mallinson makes no mention of “generating one or more user-selectable elections based on the genre of the media content item,” much less ”sending to the electronic device the one or more user-selectable elections and a plurality of affordances, each of the affordances providing a user of the electronic device with one of the user-selectable elections corresponding to a respective entity that is relevant to the identified media content item.”  Rather, the Applicant argues that Figure 5 of Mallinson merely shows that the genre information of “Sci-Fi/Horror” is information corresponding to the movie “Plan 9 from Outer Space” that the user can receive in response to the user capturing content corresponding to the particular movie.  The Examiner respectfully disagrees.  Mallinson teaches generating and displaying selectable elections, such as the selectable information shown in Figures 4-6, for the media content item that has been identified based on the matching step.  The user selectable elections that have been generated and displayed include genre information such as “Sci Fi/Horror”.  The genre information also includes a selectable link for the corresponding genre information (please see paragraph [0028] of Mallinson). Therefore, the selectable link of “Sci Fi/Horror” for the Sci Fi/Horror genre is generated and sent for display by the electronic device based on the corresponding genre of the identified media content item.  Figure 6 also shows a plurality of affordances such as the selectable heading links “Plan 9 from Outer Space” and “2010 Compact RS.”   Each of those heading links further provides the user with user selectable elections, such as Type, Genre, Product, etc. corresponding to the supplemental information for the identified media content (please see paragraph [0029] of Mallinson). Therefore, the Examiner respectfully maintains that Mallinson teaches the subject limitations. 

In an alternative interpretation of the prior art, the “type” information could also be interpreted as genre information.  For example, Mallinson states in paragraph [0025] that if the content is determined to be a commercial, the supplemental content displayed can include name of the product and/or manufacturer, whereas if the content is determined to be a television program, the supplemental content displayed can include actors.  Therefore, the user selectable elections shown in Figure 4-5 are generated and sent to the electronic device for display based on the genre, or the type, of media content identified.  This is similar to the example described in paragraph [0167] of the Applicant’s Specification, which states that if the media is a fictional program, a cast list is displayed whereas if the media is a non-fictional program,  a list of hosts or participants are displayed.  

In view of the above, the Examiner respectfully maintains the rejections. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173